 


 HCON 125 ENR: Directing the Clerk of the House of Representatives to make a correction in the enrollment of H.R. 1830.
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Sixteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. CON. RES. 125 


December 3, 2020
Agreed to
 
CONCURRENT RESOLUTION 
Directing the Clerk of the House of Representatives to make a correction in the enrollment of H.R. 1830. 
 
 
That in the enrollment of H.R. 1830, the Clerk of the House of Representatives shall make the following correction: Strike National Purple Heart Hall of Honor, Inc. each place such term appears and insert National Purple Heart Honor Mission, Inc..   Clerk of the House of Representatives.Secretary of the Senate. 